DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 10, 12-15, 18-19, 21, 23-27, 29, 35-40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shi - US 2016/0361715 (hereinafter Shi), in further view of Ekberg et al. - US 2008/0085560, further in further view of Blake et al. US 20150233751 (hereinafter Blake) and Peters et al. US 2007/0025875 (hereinafter Peters).  
As to claim 1, Shi teaches a device comprising a fluidic cartridge, wherein the fluidic cartridge comprises:
a first chamber for receiving a sample and a first reagent to form a sample mixture 1 (Figs. 23A-23B, [0110]: a blood sample is introduced through inlet port 23001 and drawn into a sample-retaining chamber 23003. A first reagent 23005 is transferred out of unit 23001 into retaining chamber 230003 having the blush sample. Hence, the retaining chamber receives the blood sample and first reagent to form a sample mixture 1. The sample and first reagent are transferred to fluidic unit 23021);
metering chamber being connected to the first chamber (Fig. 23B, [0112]: channel 23007 connected to unit 23021 to perform analysis of the diluted sample transferred from chamber 23041);
a reader instrument for receiving the device and performing a sample analysis ([0007], [0145], [0148]: the cartridge is inserted into a reader to read out measurement signals and metering). 
Shi does not explicitly teach a metering chamber for metering a first portion of the sample mixture 1, the metering chamber being connected to the first chamber.
However, Shi teaches the volume of the blood sample and the volume of the first reagent in the retaining chamber 23003 can be determined ([0110]), and the fluidic unit can be connected to a metering unit for metering portion of the sample ([0109]: fluidic circuits including plurality of fluid unit can be used together to form a cartridge for one or more biological tests. Fluidic circuits include fluidic channels, retaining chamber, pumps, valves, flow sensors; [0146]: a flow sensor can be added at the outlet of the unit containing fluid to measure the precise volume being transferred as in Fig. 34G, wherein it is obvious that the metering unit can be a metering chamber).
Furthermore, Ekberg teaches a metering chamber for metering a first portion of the sample mixture 1, the metering chamber being connected to the first chamber (Fig. 2, [0061]: cartridge 1 comprises a mixing chamber 2 and collection chamber 4 to mix a sample with first reagent from holding chamber 8. A volume-metering chamber 12 connected to the collection and mixing chamber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Shi, and further incorporate having a metering chamber for metering a first portion of the sample mixture 1, the metering chamber being connected to the first chamber, as taught by Ekberg, to analyze the sample mixture (Ekberg [0061]).
Modified Shi does not explicitly teach the reader instrument is configured to apply a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber.
However, Shi teaches a controller configured to apply a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber ([0014]-[0017], [0022]-[0023], [0096], [0114]: a controller configured to control the pneumatic force applied to the fluidic chamber to cause fluid flow to mix the sample with the reagent and to push the fluid sample through the sensing structure as in [0023]).
Furthermore, Blake teaches the reader instrument is configured to apply a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber ([0017]: sample container in a cartridge and assessment unit is comprised in a reader. The cartridge fits into the reader and is processed by the reader; [0100]: the reader or control unit may provide pneumatic connections to the analyzing or reaction unit allowing to induce in the analyzing or reaction unit sample movements, reaction with the sample, measurement of parameters etc.; [0089]: valve can be used to allow to move sample material towards reaction zones of the sample container. The valve comprises sample volume in the form of capillary tube or channel. The control of movements and the function of the valve may be initiated in a separable entity, i.e. an outside reader).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Shi and Ekberg, and further incorporate having the reader instrument is configured to apply a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber, as taught by Blake, to control the movement of sample fluid in the cartridge from an outside device (Blake [0089]).
Modified Shi does not explicitly teach drive the sample mixture to contact a hydrophilic surface in the metering chamber.  
However, Peters teaches drive the sample mixture to contact a hydrophilic surface in the metering chamber ([0021], [0009]: surface of reaction chamber can have surface treatment that makes these surfaces hydrophilic to generate capillary force to suck the inflow sample to allow flow of the sample liquid into the chamber until the chamber is completely filled with the sample liquid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having the metering chamber, as taught by Shi and Ekberg and Blake, and further incorporate having metering chamber having hydrophilic surfaces to generate capillary force for sample flow into the chamber instead of using the driving mechanism, hence the driving the sample mixture to contact a hydrophilic surface in the metering chamber, as taught by Peters, to enhance the wetting of the chamber wall for convenience in flowing the sample fluid into the chamber without need of other forces (Peters [009], [0021]).
 
As to claim 2, Shi and Ekberg and Blake and Peters teach all limitations of claim 1.
Shi does not explicitly teach wherein the metering chamber has a surface and at least a portion of the surface is hydrophilic.  
However, Peters teaches a fluid chamber has a surface and at least a portion of the surface is hydrophilic ([0021], [0009]: surface of reaction chamber can have surface treatment that makes these surfaces hydrophilic to generate capillary force to suck the inflow sample to allow flow of the sample liquid into the chamber until the chamber is completely filled with the sample liquid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having the metering chamber, as taught by Shi and Ekberg and Blake, and further incorporate having the metering chamber has a surface and at least a portion of the surface is hydrophilic, as taught by Peters, to enhance the wetting of the chamber wall for convenience in flowing the sample fluid into the chamber without need of other forces (Peters [009], [0021]).
 
As to claim 3, Shi and Ekberg and Blake and Peters teach all limitations of claim 1.
Shi teaches wherein the metering chamber has a capillary valve (Shi Figs. 23A-23B, [0110]: a capillary break 23004 connected to retaining chamber 23003. A valve 23002; [0114]: controller controls pumps and valves in any of the fluidic conduits to allow capillary action flow through the conduits, wherein the valve is in fluid communication with microfluidic channel; [0004], [0008]: microfluidic channel that accesses the chamber and has a valve to allow or stop fluid flow).  
Blake also teaches the metering chamber has a capillary valve ([0089]: valve can be used to allow to move sample material towards reaction zones of the sample container. The valve comprises sample volume in the form of capillary tube or channel. The control of movements and the function of the valve may be initiated in a separable entity, i.e. an outside reader).
 
As to claim 4, Shi and Ekberg and Blake and Peters teach all limitations of claim 1.
Shi does not explicitly teach wherein the metering chamber is connected to a venting port.  
            However, Shi teaches that the fluidic chambers are connected to a venting port (Fig. 3, [0019], [0069]: fluidic chamber is connected to venting port 3003; Figs. 23B and 34G, [0114]: fluidic units 23011, 23021 have venting port).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with metering chamber, as taught by Shi, and further incorporate having the metering chamber is connected to a venting port, as taught by Shi, to expel the volume of fluid from the fluidic chamber when needed (Shi [0027]).
 
As to claim 10, Shi and Ekberg and Blake and Peters teach all limitations of claim 1.
Shi teaches wherein the driving mechanism is pneumatic (Shi [0014]-[0017], [0022]-[0023], [0114]: a controller configured to control the pneumatic force applied to the fluidic chamber to cause fluid flow to mix the sample with the reagent and to push the fluid sample through the sensing structure).  
 
As to claim 12, Shi and Ekberg and Blake and Peters teach all limitations of claim 1.
Shi does not explicitly teach wherein the driving mechanism is stopped after the sample mixture 1 contacts the hydrophilic surface in the metering chamber.  
However, Peters teaches fluid chamber having hydrophilic surfaces to generate capillary force for sample flow into the chamber ([0021], [0009]: surface of reaction chamber can have surface treatment that makes these surfaces hydrophilic to generate capillary force to suck the sample to allow flow of the sample liquid into the chamber until the chamber is completely filled with the sample liquid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having the driving mechanisms, as taught by Shi and Ekberg, and further incorporate having metering chamber having hydrophilic surfaces to generate capillary force for sample flow into the chamber instead of using the driving mechanism, hence the driving mechanism for sample flow can be stopped after the sample mixture 1 contacts a hydrophilic surface in the metering chamber, as taught by Peters,  to enhance the wetting of the chamber wall for convenience in flowing the sample fluid into the chamber without need of other forces (Peters [009], [0021]).
 
As to claim 13, Shi and Ekberg and Blake and Peters teach all limitations of claim 1.
Shi teaches wherein the reader instrument is configured to receive the fluidic cartridge (Shi [0007], [0148]: the cartridge is inserted into a reader to read out measurement signals) in such an orientation that gravity pulls a fluid inside a chamber of the fluidic cartridge away from the chamber's venting port (Shi [0088]: gravity is pulling the fluid towards the bottom of the unit, thus no fluid flow is generated into the venting port).  
 
As to claim 14, Shi and Ekberg and Blake and Peters teach all limitations of claim 1.
Shi teaches wherein the fluidic cartridge further comprises a fluidic structure configured for mixing the first portion of the sample mixture 1 with a second reagent to form a sample mixture 2 (Shi Figs. 23A-23B, [0110]: a second reagent 23006 is transferred from fluidic unit 23031 into fluidic unit 23041 to mix with the once-diluted sample of the blood sample and first reagent 23005 to form a twice-diluted sample mixture 2).  
 
As to claim 15, Shi and Ekberg and Blake and Peters teach all limitations of claim 14.
Shi teaches wherein the fluidic structure has a second chamber, the second chamber being configured to receive the second reagent before the second reagent is mixed with the first portion of the sample mixture 1 (Shi Figs. 23A-23B, [0110]: The second reagent is initially loaded in fluidic unit 23031 before being transferred to the fluidic unit 23041 to mix with the once-diluted sample).  
            Shi does not explicitly teach second chamber connected to the metering chamber.
            However, Shi teaches the fluidic unit can be connected to a metering unit ([0146]: a flow sensor can be added at the outlet of the unit containing fluid to measure the precise volume being transferred as in Fig. 34G, wherein it is obvious that the metering unit can be a metering chamber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system with metering chamber, as taught by Shi, and further incorporate having second chamber connected to the metering unit, wherein the metering unit can be a metering chamber, as taught by Shi, to monitor the precise volume of fluid being transferred (Shi [0146]).
 
As to claim 18, Shi and Ekberg and Blake and Peters teach all limitations of claim 1.
Shi teaches wherein the fluidic cartridge further comprises a flow cell configured to form a sample stream from a sample mixture in the fluidic cartridge (Shi Fig. 23B, [0112]: sheathless microfluidic channel 23007, i.e. flow cell, for the diluted sample from fluidic unit 23041 to flow through, hence form a sample stream).  
 
As to claim 19, Shi teaches a method comprising the steps:
(a) using a fluidic cartridge to receive a sample, the fluidic cartridge comprising (Figs. 23A-23B, [0110]: a blood sample is introduced through inlet port 23001 and drawn into a sample-retaining chamber 23003 of the cartridge):
a first chamber for receiving a sample and a first reagent to form a sample mixture 1 (Figs. 23A-23B, [0110]: A first reagent 23005 is transferred out of unit 23001 into retaining chamber 230003 having the blush sample. Hence, the retaining chamber receives the blood sample and first reagent to form a sample mixture 1. The sample and first reagent are transferred to fluidic unit 23021); and
a metering chamber being connected to the first chamber (Fig. 23B, [0112]: channel 23007 connected to unit 23021 to perform analysis of the diluted sample transferred from chamber 23041); and
(b) placing the fluidic cartridge into a reader instrument to perform sample analysis of the sample ([0007], [0145], [0148]: the cartridge is inserted into a reader to read out measurement signals and metering)
Shi does not explicitly teach a metering chamber for metering a first portion of the sample mixture 1, the metering chamber being connected to the first chamber.
However, Shi teaches the volume of the blood sample and the volume of the first reagent in the retaining chamber 23003 can be determined ([0110]).
However, Shi teaches the fluidic unit can be connected to a metering unit ([0146]: a flow sensor can be added at the outlet of the unit containing fluid to measure the precise volume being transferred as in Fig. 34G, wherein it is obvious that the metering unit can be a metering chamber).
Furthermore, Ekberg teaches a metering chamber for metering a first portion of the sample mixture 1, the metering chamber being connected to the first chamber (Fig. 2, [0061]: cartridge 1 comprises a mixing chamber 2 and collection chamber 4 to mix a sample with first reagent from holding chamber 8. A volume-metering chamber 12 connected to the collection and mixing chamber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Shi, and further incorporate having a metering chamber for metering a first portion of the sample mixture 1, the metering chamber being connected to the first chamber, as taught by Ekberg, to analyze the sample mixture (Ekberg [0061]).
Shi does not explicitly teach the reader instrument applies a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber.
However, Shi teaches a controller applies a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber ([0014]-[0017], [0022]-[0023], [0096], [0114]: a controller configured to control the pneumatic force applied to the fluidic chamber to cause fluid flow to mix the sample with the reagent and to push the fluid sample through the sensing structure as in [0023]).
Furthermore, Blake teaches the reader instrument applies a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber ([0017]: sample container in a cartridge and assessment unit is comprised in a reader. The cartridge fits into the reader and is processed by the reader; [0100]: the reader or control unit may provide pneumatic connections to the analyzing or reaction unit allowing to induce in the analyzing or reaction unit sample movements, reaction with the sample, measurement of parameters etc.; [0089]: valve can be used to allow to move sample material towards reaction zones of the sample container. The valve comprises sample volume in the form of capillary tube or channel. The control of movements and the function of the valve may be initiated in a separable entity, i.e. an outside reader).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Shi and Ekberg, and further incorporate having the reader instrument apply a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber, as taught by Blake, to control the movement of sample fluid in the cartridge from an outside device (Blake [0089]).
Shi does not exilically teach the driving mechanism is stopped after the sample mixture 1 contacts a hydrophilic surface in the metering chamber.  
However, Peters teaches fluid chamber having hydrophilic surfaces to generate capillary force for sample flow into the chamber ([0021], [0009]: surface of reaction chamber can have surface treatment that makes these surfaces hydrophilic to generate capillary force to suck the sample to allow flow of the sample liquid into the chamber until the chamber is completely filled with the sample liquid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having the driving mechanisms, as taught by Shi and Ekberg and Blake, and further incorporate having metering chamber having hydrophilic surfaces to generate capillary force for sample flow into the chamber instead of using the driving mechanism, hence the driving mechanism for sample flow can be stopped after the sample mixture 1 contacts a hydrophilic surface in the metering chamber, as taught by Peters, to enhance the wetting of the chamber wall for convenience in flowing the sample fluid into the chamber without need of other forces (Peters [009], [0021]).
 
As to claim 21, Shi and Ekberg and Blake and Peters teach all limitations of claim 19, claim 21 is rejected as reasons stated in the rejection of claim 10.
 
As to claim 23, Shi and Ekberg and Blake and Peters teach all limitations of claim 19.
Shi does not explicitly teach wherein the sample mixture 1 is removed from the first chamber after the first portion of the sample mixture 1 is metered.  
However, Shi teaches a first portion of the fluid is removed out from the chamber, then a second portion of the fluid is transferred out from the chamber, wherein a sensing unit can be added at the outlet of a chamber to measure fluid transferred out (Figs.11-11C, [0091]: a volume of the fluid in a chamber can be transferred out first, then a second volume of the fluid is transferred out Fig. 34G, [0146]: a flow sensor can be added at the outlet of a fluidic chamber to measure the precise volume being transferred. Hence, a flow sensor can be added at the outlet of the chamber in Fig. 11 to measure volume flow of the first portion of the fluid that is transferred out, hence a second volume of the fluid is removed from the chamber after the first portion of the fluid is metered).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having the driving mechanisms, as taught by Shi and Ekberg and Blake, and further incorporate having a flow sensor added at the outlet of the fluidic chamber to measure volume flow of the first portion of the fluid that is transferred out, hence a second volume of the fluid is removed from the chamber after the first portion of the fluid is metered, wherein the fluid is the sample mixing 1, hence, sample mixture 1 is removed from the first chamber after the first portion of the sample mixture 1 is metered, as taught by Shi, to transfer a desired portion of the sample fluid at a time (Shi [0091]).
 
As to claim 24, Shi and Ekberg and Blake and Peters teach all limitations of claim 19.
Shi teaches wherein the fluidic cartridge has a fluidic structure configured for mixing the first portion of the sample mixture 1 with a second reagent to form a sample mixture 2 (Shi Figs. 27, [0121]: first reagent 27009 is mixed with a sample in fluidic unit 27002. The mixed sample is transferred into fluidic unit 27003 and then a plurality of volumes of the mixed sample are transferred into plurality of reaction chambers 27005-27008. The fluid mixes and reacts with reagents 27015 in the reaction chambers. Hence, mixing a first portion of the sample mixture 1 with a second reagent to form a sample mixture 2 in fluidic chamber 27005).  
 
As to claim 25, Shi and Ekberg and Blake and Peters teach all limitations of claim 19.
Shi teaches wherein the fluidic cartridge is configured for mixing a second portion of the sample mixture 1 with a third reagent to form a sample mixture 3 (Shi Figs. 27, [0121]: first reagent 27009 is mixed with a sample in fluidic unit 27002. The mixed sample is transferred into fluidic unit 27003 and then a plurality of volumes of the mixed sample are transferred into plurality of reaction chambers 27005-27008. The fluid mixes and reacts with reagents 27015 in the reaction chambers. Hence, mixing a second portion of the sample mixture 1 with a third reagent to form a sample mixture 3 in fluidic chamber 27006).  
 
 
As to claim 26, Shi and Ekberg and Blake and Peters teach all limitations of claim 24.
Shi teaches wherein the third reagent is a dry or dried reagent ([0121]: the reagents stored in the reaction chambers 27005-27008 can be dried reagents).  
 
 
As to claim 27, Shi and Ekberg and Blake and Peters teach all limitations of claim 19.
Shi teaches wherein the fluidic cartridge has a flow cell to form a sample stream from a sample mixture in the fluidic cartridge (Shi Fig. 23B, [0112]: sheathless microfluidic channel 23007, i.e. flow cell, for the diluted sample from fluidic unit 23041 to flow through and for analysing, hence form a sample stream), and wherein the reader instrument measures cells, particles, analytes, or a combination thereof in the sample stream ([0109], [0112]: cell analysis in sample is performed).  
 
 
As to claim 29, Shi teaches a method comprising the steps:
using a fluidic cartridge to receive a sample and a first reagent to form a sample mixture 1 (Figs. 23A-23B, [0110]: a blood sample is introduced through inlet port 23001 and drawn into a sample-retaining chamber 23003. A first reagent 23005 is transferred out of unit 23001 into retaining chamber 230003 having the blush sample. Hence, the retaining chamber receives the blood sample and first reagent to form a sample mixture 1. The sample and first reagent are transferred to fluidic unit 23021);
using the fluidic cartridge to mix the first portion of the sample mixture 1 with a second reagent to form a sample mixture 2 (Shi Figs. 23A-23B, [0110]: a second reagent 23006 is transferred from fluidic unit 23031 into fluidic unit 23041 to mix with the once-diluted sample of the blood sample and first reagent 23005 to form a twice-diluted sample mixture 2); and
using a reader instrument to measure a signal from the sample mixture 1, the sample mixture 2, or both the sample mixture 1 and the sample mixture 2 in the fluidic cartridge ([0007], [0145], [0148]: the cartridge is inserted into a reader to read out measurement signals and metering).
 
  Shi does not explicitly teach the reader instrument applies a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber.
However, Shi teaches a controller applies a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber ([0014]-[0017], [0022]-[0023], [0096], [0114]: a controller configured to control the pneumatic force applied to the fluidic chamber to cause fluid flow to mix the sample with the reagent and to push the fluid sample through the sensing structure as in [0023]).
Furthermore, Blake teaches the reader instrument applies a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber ([0017]: sample container in a cartridge and assessment unit is comprised in a reader. The cartridge fits into the reader and is processed by the reader; [0100]: the reader or control unit may provide pneumatic connections to the analyzing or reaction unit allowing to induce in the analyzing or reaction unit sample movements, reaction with the sample, measurement of parameters etc.; [0089]: valve can be used to allow to move sample material towards reaction zones of the sample container. The valve comprises sample volume in the form of capillary tube or channel. The control of movements and the function of the valve may be initiated in a separable entity, i.e. an outside reader).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Shi and Ekberg, and further incorporate having the reader instrument apply a driving mechanism to the fluidic cartridge to meter the first portion of the sample mixture 1 in the metering chamber, as taught by Blake, to control the movement of sample fluid in the cartridge from an outside device (Blake [0089]).
Shi does not explicitly teach using a metering chamber in the fluidic cartridge to meter a first portion of the sample mixture 1.
However, Shi teaches the volume of the blood sample and the volume of the first reagent in the retaining chamber 23003 can be determined ([0110]), and the fluidic unit can be connected to a metering unit ([0146]: a flow sensor can be added at the outlet of the unit containing fluid to measure the precise volume being transferred as in Fig. 34G, wherein it is obvious that the metering unit can be a metering chamber).
Furthermore, Ekberg teaches a metering chamber for metering a first portion of the sample mixture 1, the metering chamber being connected to the first chamber (Fig. 2, [0061]: cartridge 1 comprises a mixing chamber 2 and collection chamber 4 to mix a sample with first reagent from holding chamber 8. A volume-metering chamber 12 connected to the collection and mixing chamber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Shi, and further incorporate having a metering chamber for metering a first portion of the sample mixture 1, the metering chamber being connected to the first chamber, as taught by Ekberg, to analyze the sample mixture (Ekberg [0061]).
Shi does not exilically teach the driving mechanism is stopped after the sample mixture 1 contacts a hydrophilic surface in the metering chamber.  
However, Peters teaches fluid chamber having hydrophilic surfaces to generate capillary force for sample flow into the chamber ([0021], [0009]: surface of reaction chamber can have surface treatment that makes these surfaces hydrophilic to generate capillary force to suck the sample to allow flow of the sample liquid into the chamber until the chamber is completely filled with the sample liquid).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having the driving mechanisms, as taught by Shi and Ekberg and Blake, and further incorporate having metering chamber having hydrophilic surfaces to generate capillary force for sample flow into the chamber instead of using the driving mechanism, hence the driving mechanism for sample flow can be stopped after the sample mixture 1 contacts a hydrophilic surface in the metering chamber, as taught by Peters, to enhance the wetting of the chamber wall for convenience in flowing the sample fluid into the chamber without need of other forces (Peters [009], [0021]).
 
As to claim 35, Shi and Ekberg and Blake and Peters teach all limitations of claim 29.
Claim 35 is rejected as reasons stated in the rejection of claim 27.
 
 
As to claim 36, Shi and Ekberg and Blake and Peters teach all limitations of claim 29.
Shi teaches further comprising using the reader instrument to measure cells, RBCs, PLTs, particles, or analytes, or a combination thereof in the sample stream formed from the sample mixture 2 (Figs. 23A-23 and 25; [0110], [0112]: a volume of the twice-diluted sample in fluidic unit 23041 is transferred out for downstream analysis in channel 23007, wherein cell analysis in sample is performed as in [0109], [0112]).  


As to claim 37, Shi and Ekberg and Blake and Peters teach all limitations of claim 29.
Claim 37 is rejected as reasons stated in the rejection of claim 25.

 	As to claim 38, Shi and Ekberg and Blake and Peters teach all limitations of claim 37.
Shi teaches wherein the third reagent comprises an RBC lysing compound (Fig. 26, [0118]: a second reagent, i.e. third reagent, is added to once-diluted sample wherein the second reagent lyse the RBCs).  
 
As to claim 39, Shi and Ekberg and Blake and Peters each all limitations of claim 38.
Shi teaches using a flow cell in the fluidic cartridge to form a sample stream from the sample mixture 3 in the fluidic cartridge and using the reader instrument to measure cells, WBCs, hemoglobin, particles, analytes, or a combination thereof in the sample stream formed from the sample mixture 3 (Shi Fig. 23B, [0110]-[0112]: sheathless microfluidic channel 23007, i.e. flow cell, for the twice-diluted sample from fluidic unit 23041 to flow through and for analyzing of the twice-diluted sample, wherein cell analysis in sample is performed as in [0109], [0112]).  
 
As to claim 40, Shi and Ekberg and Blake and Peters teach all limitations of claim 37.
Shi does not explicitly teach measuring the sample mixture 2 in a flow cell in the fluidic cartridge before measuring the sample mixture 3 in the flow cell of the fluidic cartridge.
However, Shi teaches transmitting mixture to sensing unit in serial in a sequence (Shi [0127], Fig. 29: sample 29014 is transferred to sensing zones 29010-29013. Reagents are transferred in serial to the sensing zones for analyzing the sample and reagent; [0129], Fig. 30: two or more of stored reagents can be transferred into fluidic unit 30001 for mixing and then transferred to flow over the sensing zones for analyzing the reagents with the sample. Hence, the two or more reagents can be transferred in serial to be analyzed with the sample in the sensing zones as sample mixture 2, and then another two or more reagents can be transferred for sensing as sample mixture 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having the driving mechanisms, as disclosed by Shi and Ekberg and Blake, and further incorporate having measuring the sample mixture 2 in a flow cell in the fluidic cartridge before measuring the sample mixture 3 in the flow cell of the fluidic cartridge, as taught by Shi, to measure a desired mixture of sample fluid at a time (Shi [0127], [0129]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information As to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861